Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The status of the claims is as follows:
	Claims 1-14 filed 24 July 2021 are pending.
	Claims 1-14 have been hereby examined.

Priority
 The present application filed on 24 July 2021, is a CIP of the national phase of PCT application PCT/CN2019/106427 having an international filing date of 18 September 2019. 

Information Disclosure Statement
The information disclosure statement filed 24 July 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because “each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication” (see CFR 1.98(b)(5)). Furthermore, the IDS contains numerous grammatical errors, lacks proper spacing and includes notations not consistent with proper citation of references. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 7 objected to because of the following informalities:  
.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites “the entire light source”.  It is unclear if “the entire light source” is referring to the “combined irradiation” or some other light source not envisioned by the examiner.  The term “the light source” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. If “the entire light source” is intended to be the “combined irradiation” light source, Applicants should amend the claim accordingly.

Claim 4 recites “the light source” and is dependent on claim 2 (and claim 1).  There is no recitation of “the light source” in the dependent claims. There is insufficient antecedent basis for this limitation in the claim. 

Claim 4 recites “the light source”. It is unclear if “the light source” is the green-yellow light source, the light source that is added (other wavelength bands or independent irradiation), or the combination of green-

Claim 5 recites “the LED light source” and is dependent on claim 4.  There is no recitation of “the LED light source” in claim 4. There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites wherein “the blue light has a peak wavelength at 440-460 nm, the red light has a peak wavelength at 655-690 nm, and the green-yellow light has a peak wavelength at 505-590 nm” and is dependent on claim 4.  There is no recitation of blue light, red light or green-yellow light in claim 4. There is insufficient antecedent basis for these limitations in the claim. 

Claim 7 recites wherein “the peak wavelength of the green-yellow light” and is dependent on claim 5. There is no recitation of “peak wavelength of green-yellow light” in claim 5. There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites “the photon number”  and is dependent on claim 5.  There is no recitation of “the photon number” in claim 5.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 10 recites “the LED light source” and is dependent on claim 3.  There is no recitation of “the LED light source in claim 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites “an initial light intensity” and is dependent on claim 3. There is no recitation of “an initial light intensity” in claim 3.  There is insufficient antecedent basis for this limitation in the claim. If the intent of the Applicant is to express a minimum and maximum range of light intensity, the claim should be amended as such.



Claim 12 recites “the light source” and is dependent on claim 2 (and claim 1).  There is no recitation of “the light source” in the dependent claims. There is insufficient antecedent basis for this limitation in the claim. 

Claims 13 and 14 recites “a ratio of the green-yellow light in the LED light source is 16-42%”. It is unclear the meaning of this recitation because ratio is usually referring to a comparison of two entities. It is also unclear if the intention is to compare using a percentage or a ratio.  

All other cited claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under U.S.C. 112(b) for the reasons set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6, 8 and 12-14 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Magagnini et al. (2018. The Effect of Light Spectrum on the Morphology and Cannabinoid Content of Cannabis sativa L. Medical Cannabis and Cannabinoids 1: 19-27).

The claims are broadly drawn to a method for promoting accumulation of cannabidiol (CBD) in cannabis comprising adding an irradiation of a green-yellow light into an indoor growing environment of cannabis to improve the accumulation of level and yield of CBD in cannabis, wherein the green-yellow has a peak wavelength at 505-590 nm, wherein the step of adding the irradiation of green-yellow light having a peak wavelength at 505-590 nm comprises a combined irradiation with other wavelength bands or independent irritation, wherein the combined irradiation with other wavelength bands, a ration of the photon number of the green-yellow light to the photon number of the entire light source does not exceed 50%, wherein the LED light source is composed of 10-18.4% blue light, 40-73.6% red light and 8-50% green-yellow light, specifically 16-42% green yellow light, and  wherein the blue light has a peak wavelength at 440-460 nm, the red light has a peak wavelength at 655-690 nm, and the green-yellow light has a peak wavelength at 505-590 nm. The claims are further drawn to the light source used in the indoor growing environment of cannabis is an LED light source wherein the ratio of the green-yellow light in the LED light source is 16-42%.

Magagnini et al teach that one of the most important growth factors in cannabis cultivation is light and that light quality, light intensity, and photoperiod play a significant role in a successful growth protocol [page 20, left column]. Magagnini et al teach that different light environments make it possible to manipulate the cannabinoid content of C. sativa L. Magagnini et al use two lighting technologies (high-pressure sodium (HPS) and LED) and 3 different light spectra to examine the effects of light-spectral quality on cannabis morphology and cannabinoid content under artificial growing conditions [page 21, right column]. Magagnini et al found that manipulation of light quality during the flowering phase could be a useful tool to improve the yield of THC and other cannabinoids in cannabis cultivation [page 26, left LED light source) in an indoor growing environment with a green-yellow peak wavelength at 505-590 [Fig. 1]. Magagini et al teach that the LED light treatment AP673L has 14% in the 400-500 nm (blue), 20% in the 500-600 nm (green-yellow) and 59% in the 600-700 nm wavelength [Table 1] (which reads on green-yellow light combined with other wavelength bands and wherein the LED light source is composed of 10-18.4% blue light, 40-73.6% red light and 8-50% green-yellow light, specifically 16-42% green yellow light, and  wherein the blue light has a peak wavelength at 440-460 nm, the red light has a peak wavelength at 655-690 nm, and the green-yellow light has a peak wavelength at 505-590 nm). Magagnini et al found that the LED light treatment AP673L resulted in higher CBD content as compared to the HPS light treatment [Fig. 2] (which reads on promoting accumulation of cannabidiol (CBD) and improve the accumulation of level and yield of CBD in cannabis).

The light regulation method for promoting accumulation of cannabidiol (CBD) in cannabis using green-yellow light in combination with other wavelength bands in an indoor growing environment with LED as a light source as disclosed in Magagnini et al meets the limitations of claims 1-6, 8 and 12-14 and thus anticipated the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Magagnini et al. (2018. The Effect of Light Spectrum on the Morphology and Cannabinoid Content of Cannabis sativa L. Medical Cannabis and Cannabinoids 1: 19-27), Williams (2017. What is a LED chip and why does it matter? HomElectrical website. https://www.homelectrical.com/what-led-chip-why-does-it-matter.6.html) and  Hawley et al (2018. Improving Cannabis Bud Quality and Yield with Subcanopy Lighting. HortScience 53(11): 1593-1599).

The claims are broadly drawn to a method for promoting accumulation of cannabidiol (CBD) in cannabis comprising adding an irradiation of a green-yellow light into an indoor growing environment of cannabis to improve the accumulation of level and yield of CBD in cannabis, wherein the green-yellow has a peak wavelength at 505-590 nm, wherein the step of adding the irradiation of green-yellow light having a peak wavelength at 505-590 nm comprises a combined irradiation with other wavelength bands or independent irritation, wherein the combined irradiation with other wavelength bands, a ration of the photon number of the green-yellow light to the photon number of the entire light source does not exceed 50%, wherein the LED light source is composed of 10-18.4% blue light, 40-73.6% red light and 8-50% green-yellow light, specifically 16-42% green yellow light, and  wherein the blue light has a peak wavelength at 440-460 nm, the red light has a peak wavelength at 655-690 nm, and the green-yellow light has a peak wavelength at 505-590 nm. The claims are further drawn to the light source used in the indoor growing environment of cannabis is an LED light source wherein the ratio of the green-yellow light in the LED light source is 16-2s, a maximum light intensity is 1000 µmol/m2s and a photoperiod is 10-16 h/d.

Regarding claims 1-6, 8 and 12-14, Magagnini et al teach that one of the most important growth factors in cannabis cultivation is light and that light quality, light intensity, and photoperiod play a significant role in a successful growth protocol [page 20, left column]. Magagnini et al teach that different light environments make it possible to manipulate the cannabinoid content of C. sativa L. Magagnini et al use two lighting technologies (high-pressure sodium (HPS) and LED) and 3 different light spectra to examine the effects of light-spectral quality on cannabis morphology and cannabinoid content under artificial growing conditions [page 21, right column]. Magagnini et al found that manipulation of light quality during the flowering phase could be a useful tool to improve the yield of THC and other cannabinoids in cannabis cultivation [page 26, left column]. Magagini et al teach using AP673L (an LED light source) in an indoor growing environment with a green-yellow peak wavelength at 505-590 [entire document; Fig. 1]. Magagini et al teach that the LED light treatment AP673L has 14% in the 400-500 nm (blue), 20% in the 500-600 nm (green-yellow) and 59% in the 600-700 nm wavelength [Table 1] (which reads on green-yellow light combined with other wavelength bands and wherein the LED light source is composed of 10-18.4% blue light, 40-73.6% red light and 8-50% green-yellow light, specifically 16-42% green yellow light, and  wherein the blue light has a peak wavelength at 440-460 nm, the red light has a peak wavelength at 655-690 nm, and the green-yellow light has a peak wavelength at 505-590 nm). Magagnini et al found that the LED light treatment AP673L resulted in higher CBD content as compared to the HPS light treatment [Fig. 2] (which reads on promoting accumulation of cannabidiol (CBD) and improve the accumulation of level and yield of CBD in cannabis).

the ratio of the photon number of the green-yellow light to the photon number of the entire light source, as taught by Maggini et al, does not exceed 50%. 

Regarding claim 7, although Maggini et al does not specifically teach wherein the peak wavelength [sic] of green-yellow light lies at 505-526 nm and at 590 nm, the relative spectral photon flux of the AP673L light source shows a slight increase after the 500 nm reference point and a larger increase near the 600 nm reference point which would indicate a peak wavelength of green-yellow light at 505-526 and at 590 nm [Fig. 1]. 

Regarding claim 9, although Maggini et al does not specifically teach wherein the photon number of the blue light to the photon number of the red light is 1:4, Maggini et al teach that blue light is 14% of the total light and the red light is 59% of the total light (given in PAR-the number of moles of photons in the radiant energy between 400 and 700 nm) [Table 1]. Therefore, the ratio of number of moles of photons in the radiant energy between 400 and 700 nm) is 14%:59% (which reads on the photon number of the blue light to the photon number of the red light is 1:4).

Regarding claim 10, Maggini et al teach using AP673L (an LED light source) in an indoor growing environment with a green-yellow peak wavelength at 505-590 [entire document; Fig. 1]. Williams teaches that the most essential component of an LED light bulb is the chip [para. 2] and that you can find these LED chips in every LED light fixture, from bulbs to tubes [para. 4].  Because Maggini et al use an LED light bulb, it would naturally follow that the LED light bulb contains a chip. 

Maggini et al do not specifically teach that the initial light intensity is 80 µmol/m2s, a maximum light intensity is 1000 µmol/m2s and a photoperiod is 10-16 h/d.

Regarding claim 11, Maggini et al teach lamps were raised during the experiment as plants grew taller to maintain equal light intensities (450 µmol/m2/s) throughout the experiment (which reads on a maximum light intensity of 1000 µmol/m2/s) [page 22, right column]. Maggini et al also teaches that during flower induction the cannabis plants were kept under a photoperiod of 12 h light and 12 h dark (which reads on a photoperiod is 10-16 h/d) [page 22, right column]. Maggini et al teach the light irradiance level (450 µmol/m2/s) was measure at the canopy height [page 22, right column]. Maggini et al does not disclose a measurement of the light intensity at the bottom of the canopy. Furthermore, [0033] of the instant specification states that “as the plant height increases, the light intensity reaches 800 µmol/m2/s in the late stage”. 
Hawley et al teach that using RGB light treatments greatly increase yield and concentrations of cannabinoids (including CBD) in cannabis bud tissue (see abstract; top of page 1595, middle and right column bridging to top of page 1596; Table 2). Hawley et al teach that LED lights were used in an indoor growing environment (page 1593, right column, last para.). Hawley et al also teach the photosynthetic photon flux at 500 µmol/m2/s at the top of the canopy and the treatments provided 95+ 5 at the bottom of the canopy (page 1594, right column, 1st paragraph). Therefore, the teaching of Hawley et al show that the light intensity varies throughout the canopy and is dependent on where in the canopy the measurement is taken. 
Although the reference is silent on the initial light intensity, one skilled in the art at the time the invention was made would have been motivated to use such a measurement of light intensity to increase the yield and concentration of cannabinoids (including CBD) as a matter of routine optimization and experimentation.  The adjustment of particular conventional working parameters such as the starting/initial light intensity is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan.  Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, 
Furthermore, differences in initial light intensities will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP 2144.05).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 5-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 and 5-14 of copending Application No. 17/384,717 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the invention claimed in both applications are drawn to a method of adding an irradiation of green-yellow (green in reference application) to an indoor growing environment of cannabis to improve the accumulation of levels and yields of CBD within the irradiation includes a specific wavelength (505-590 in the instant application and 505-526 in the reference application).Both applications are drawn to combining the irradiation of green light with other wavelength bands or independent irradiations, including a LED light source composed of blue light, red light and green light.  The ranges of these lights overlap in scope; 11.6-16.4% blue light, 46.65.6% red light and 18-42% green light in the reference application and 10-18.4% blue light, 40-73.6% red light and 8-50% green-yellow light in the instant application. The peak wavelengths of the LED light source identical or overlap for both the instant and reference applications; blue peak wavelength is 440-460 nm, red peak wavelength is 655-690 nm and the green peak wavelength is 505-526nm  for the reference application and 505-590 nm for the instant application. Both the instant and claimed application are drawn to a ration of the photon number of the blue light to the photon number of the red light is 1:4, the LED light source is realized directly by a LED chip or by using the LED chip to excite a phosphor material, the initial light intensity is 80 µmol/m2s, a maximum light intensity is 1000 µmol/m2s and a photoperiod is 10-16 h/d. In the reference application the ratio of green light in the LED light source in 25-42%, which is encompassed in the instant application’s claimed ration of green-yellow light in the LED light source is 16-42%.

Therefore, the invention claimed in the instant application is obvious over the invention as claimed in the reference application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5, 7 and 9-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-13 of copending Application No. 17/384,724 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to a method of adding an irradiation of blue, red and green lights to an indoor growing environment to improve the accumulation of levels and yields of CBD and where the light source is an LED light source. Both applications are drawn to combining other wavelength bands or independent irradiations (comprising in the reference application), including a LED light source composed of blue light, red light and green light. The peak wavelengths as taught in the reference application (the peak wavelengths for the blue light is 450 nm, the green is 526 nm and the red is 660nm) are within the ranges given in the instant application (blue peak wavelength is 440-460 nm, the green peak wavelength is 505-590 nm  and red peak wavelength is 655-690 nm). Both the instant and claimed application are drawn to a ration of the photon number of the blue light to the photon number of the red light is 1:4, the LED light source is realized directly by a LED chip or by using the LED chip to excite a phosphor material, the initial light intensity is 80 µmol/m2s, a maximum light intensity is 1000 µmol/m2s and a photoperiod is 10-16 h/d.

Therefore, the invention claimed in the instant application is obvious over the invention as claimed in the reference application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11/032,975 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are 2s (200 µmol/m2s) , a maximum light intensity is 1000 µmol/m2s and a photoperiod is 10-16 h/d (14 h/d in the reference patent). Although the reference patent is drawn to increasing specifically THC in cannabis, the claimed method would also result in increases in other secondary metabolites that would include CBD. The main cannabinoid cannabigerol-type (CBG) compound is a precursor to both THC and CBD and increasing CBG would increase both cannabinoids THC and CBD. 

Therefore, the invention claimed in the instant application is obvious over the invention as claimed in the referenced patent (11/032,975).

Summary
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298. The examiner can normally be reached 730-6 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN M REDDEN/Examiner, Art Unit 1661